

Exhibit 10.33


HUNTINGTON BANCSHARES INCORPORATED


AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN AND TRUST
FOR HUNTINGTON BANCSHARES INCORPORATED DIRECTORS




This Amended and Restated Deferred Compensation Plan and Trust for Huntington
Bancshares Incorporated Directors (the “Plan”) is hereby effective October 17,
2017.


ARTICLE I
GENERAL
Background. The Corporation previously established and maintained the Plan. The
Corporation also previously adopted administrative guidelines to clarify that
the Plan’s terms would be administered in a manner consistent with Code Section
409A, and effective as of the close of business on December 31, 2016 (the
“Freeze Date”), the Corporation froze the Plan. Accordingly, this Plan remained
effective for all deferrals of Compensation earned before the Freeze Date. Any
deferrals made on or after the Freeze Date, are governed under a new deferred
compensation plan that the Corporation established. The Corporation hereby
amends and restates this Plan effective October 17, 2017, to clarify all aspects
of administration of the Plan, including with respect to Code Section 409A.
ARTICLE II
DEFINITIONS
Whenever used in the Plan, the following terms shall have the meaning set forth
or referenced below:
Account. “Account” means an entry on the records of the Corporation equal to the
amount to be paid to the Participant or his or her Beneficiary under this Plan.
The Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her Beneficiary, pursuant to this Plan.
Affiliates. “Affiliates” means affiliated or subsidiary entities of the
Corporation as defined in Code Sections 414(b) and (c).
Aggregated Plan. “Aggregated Plan” means any agreement, method, program or other
arrangement that, along with the Plan, would be treated as a single nonqualified
deferred compensation plan under Code Section 409A.


1

--------------------------------------------------------------------------------




Beneficiary. “Beneficiary” means the person, persons, or entity (including
without limitation any trustee) last designated by the Participant to receive
benefits specified hereunder in the event of the Participant's death.
2.5    Beneficiary Designation Form. “Beneficiary Designation Form” shall mean
the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.
Board. “Board” means the Board of Directors of the Corporation.
Business Day. “Business Day” means a day, except for a Saturday, Sunday, a legal
holiday or a day when the primary stock exchange on which the Common Stock is
traded is not open.
Code. “Code” means the Internal Revenue Code of 1986, as amended, and including
any rules or regulations promulgated thereunder.
Committee. “Committee” means the Compensation Committee of the Board.
Common Stock. “Common Stock” means the common shares, $0.01 par value, of the
Corporation.
Compensation. “Compensation” means all fees payable to a Director for services
to the Corporation and/or an Affiliate as a Director.
Corporation. “Corporation” means Huntington Bancshares Incorporated, a Maryland
corporation, and any successor to the business thereto.
Director. “Director” means any individual who is not an employee of the
Corporation or an Affiliate and who is serving on the Board.
Election Form. “Election Form” means the form or forms which may be in
electronic format established from time to time by the Committee that a
Participant completes, signs, and returns to the Corporation to make elections
under the Plan.
2.15    Freeze Date. “Freeze Date” means the close of business on December 31,
2016.
2.16    Participant. “Participant” means a current or former Director who
previously elected to defer Compensation under this Plan and for whom an Account
is still maintained under this Plan.
Plan Year. “Plan Year” means the calendar year.
Separation from Service. “Separation from Service” means the Participant's
“separation from service” (as defined in Code Section 409A) with the Corporation
and all Affiliates.


2

--------------------------------------------------------------------------------




Specified Payment Date. “Specified Payment Date” means a the date a Participant
attains age 55, 60, 65, or 70, as selected by a Participant in his or her
Election Form, to receive a distribution of all or a portion of the
Participant’s Account under the Plan.
Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152 without regard to
paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss of the
Participant’s property due to casualty, or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined by the Committee based on the relevant
facts and circumstances.


ARTICLE III
ELIGIBILITY AND PARTICIPATION IN THE PLAN; DEFERRAL ELECTIONS
Eligibility. All Directors generally have been eligible to participate in the
Plan before the Freeze Date. Any Director who was not a Participant on the
Freeze Date is not eligible to become a Participant on or after the Freeze Date.
Deferral Elections. With respect to Compensation earned for services performed
before January 1, 2017, a Director elected to participate in the Plan by filing
with the Committee an Election Form prior to January 1 of the Plan Year for
which Compensation was to be earned for services performed during such Plan
Year. Such Election Form became irrevocable as of the December 31 immediately
preceding the Plan Year for which the election was made. Notwithstanding the
foregoing, a Director who first became eligible and selected to participate in
this Plan after January 1st of a Plan Year and who was not previously eligible
to participate in an Aggregated Plan was permitted to elect to participate in
the Plan by filing with the Committee an Election Form no later than thirty (30)
days after the date on which the individual became a Director. Any such deferral
election became irrevocable no later than the 30th day after the date the
Director became eligible to participate in this Plan and applied to Compensation
earned for services performed after the date the Election Form became
irrevocable. Further notwithstanding the foregoing, Directors may not elect to
defer Compensation earned for services performed after the Freeze Date.
ARTICLE IV
ACCOUNTS
Account. The Compensation deferred by a Participant under the Plan shall be
credited to the Participant’s Account. Additional sub-accounts may be maintained
to reflect different times and forms of distribution with respect to these
deferrals. The Account shall be a bookkeeping device utilized for the sole
purpose of determining the benefits payable under the Plan and shall not
constitute a separate fund of assets.
Timing of Credits A Participant’s deferred Compensation shall be credited to the
Participant’s Account at the time it would have been payable to the Participant.


3

--------------------------------------------------------------------------------




Determination of Value of an Account. Prior to a distribution, each
Participant’s Account shall consist of the balance determined as follows:
(a)
Deferrals. The Account shall be increased by any deferred Compensation credited.

(b)
Distributions. The Account shall be reduced by any benefits previously
distributed from the Account to the Participant.

(c)
Earnings Credits. The Account shall be increased or decreased by the aggregate
hypothetical earnings, gains and losses on such Account. Such earnings, gains,
expenses and losses are hypothetical and not actual, but they shall be applied
to measure the value of a Participant’s Account and the amount of the
Corporation’s liability to make deferred payments to or on behalf of the
Participant.

Investment Elections. Each Participant may elect to have earnings (or losses)
credited to his or her Account from among the investment option or options that
the Committee establishes for this purpose. One such investment option shall be
the Corporation’s Common Stock fund. Such elections shall be made in the manner
that the Committee directs. The Committee may prescribe rules that govern the
timing of investment elections and the frequency in which investment elections
may be changed, regulate the amount or increment a Participant may allocate to a
particular investment option, require an election to apply consistently to all
sub-accounts and provide for the investment of an Account of a Participant who
fails to make an investment election. If a Participant does not make any
investment election, the Participant’s Account balance shall be allocated to a
default investment fund selected by the Committee in its sole discretion.
Statement of Account The Committee shall provide or make available to each
Participant a statement showing the balance in the Participant’s Account
periodically, at such times as may be determined by the Committee, in written or
electronic form.
ARTICLE V
PAYMENTS AND DISTRIBUTIONS
Timing of Payment. Participants will be entitled to begin to receive a
distribution of their Accounts either (a) when they incur a Separation from
Service for any reason or (b) before Separation from Service, upon (i) an
Unforeseeable Emergency that occurs before Separation from Service, or (ii) a
Specified Payment Date that has been designated in an Election Form that was
submitted to the Committee when the deferral election for the Plan Year was
made. If a Participant did not make a payment election, the payment or payments
shall commence as a result of the Participant’s Separation from Service.
Form of Payment.    Regardless of whether the Participant elected to receive
payment on a Specified Payment Date or upon Separation from Service, the
Participant, in an Election Form submitted to the Committee when a deferral
election was made for a Plan Year, may have elected to receive distribution in
either a lump sum or annual installments over a period specified in such
Election Form. If a Participant did not make such an election, the payment shall
be made in a lump sum. If a Participant has elected (or is deemed to have
elected) to receive payment in a lump sum,


4

--------------------------------------------------------------------------------




the amount of the lump sum payment will be based on the value of the
Participant’s Account as of the Business Day coincident with or, if that is not
administratively practicable, immediately preceding, the date payment is made.
If a Participant has elected to receive installments, the amount of each
installment payment will be equal to the value of the Participant’s Account as
of the Business Day coincident with or, if that is not administratively
practicable, immediately preceding, the date an installment payment is made,
divided by the number of remaining installment payments. For purposes of the
Plan, the term “payment” means each separate installment for a particular
election and not the group of installment payments for that election.
Distributions With Respect to Separation from Service. If a Participant is
scheduled to receive payment or payments as a result of Separation from Service,
payment shall commence within 30 days after the date of the Participant’s
Separation from Service, or such other objectively determinable time that is
specified in an Election Form that governs the payment of a Participant’s
Account or sub-account. If the Participant has elected to receive installment
payments, each installment shall be made on each anniversary of the initial
payment date, or if such date is not a Business Day, the first Business Day
immediately after the applicable anniversary date. In no event may payment be
made at an earlier or later date except as permitted under Code Section 409A.
The value of the Participant’s Account to be distributed shall be determined in
accordance with Section 4.3 of this Plan and measured on the Business Day
described in Section 5.2 of this Plan for lump sum and installment payments, as
applicable.
Distributions on a Specified Payment Date. If a Participant has elected to
receive payment upon a Specified Payment Date, commencement of such Specified
Payment Date distributions shall occur within 30 days after the Specified
Payment Date is designated. If the Participant has elected to receive
installment payments, each installment shall be made on each anniversary of the
initial payment date, or if such date is not a Business Day, the first Business
Day immediately after the applicable anniversary date. The value of the
Participant’s Account to be distributed shall be determined in accordance with
Section 4.3 of this Plan and measured on the Business Day described in Section
5.2 of this Plan for lump sum and installment payments, as applicable.
Modifying Elections. The Committee, in its discretion, may allow a Participant
to modify the election as to the time and form of payment of amounts credited to
the Participant’s Account, and earnings thereon, if all of the following
requirements are satisfied:
(a)
If a Participant’s initial election specified payment based on a Specified
Payment Date, the Participant’s modified election must be made at least
12 months before the Participant’s original Specified Payment Date and such
election will not be effective until 12 months after it is made. In addition,
the Participant’s modified election must specify one of the following two new
Specified Payment Dates: (i) a new Specified Payment Date that is at least
5 years after the original Specified Payment Date, or (ii) a new Specified
Payment Date that is at least 5 years after the original Specified Payment Date
or, if later, Separation from Service.

(b)
If a Participant’s initial election specified payment based on the Participant’s
Separation from Service, the Participant’s modified election must be made at
least 12 months before the Participant’s Separation from Service and such
election will



5

--------------------------------------------------------------------------------




not be effective until 12 months after it is made. In addition, the Participant
must elect a payment date that is at least 5 years after the Participant’s
Separation from Service.
Payment to Guardian or Beneficiary. The Committee may direct payment to the duly
appointed guardian, conservator or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetency, status as a minor, or incapacity. Such
distribution shall completely discharge the Corporation from all liability with
respect to such benefit.
Unforeseeable Emergency. Upon finding that a Participant has suffered an
Unforeseeable Emergency, the Committee may, in its sole discretion, make
distributions from the Participant’s Account and/or allow a Participant to
suspend the elections made on his or her Election Form entirely. The amount of
such distribution shall be limited to the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Any distribution pursuant to this Section shall be
payable in a lump sum. The distribution shall be paid within 30 days after the
determination of an Unforeseeable Emergency.
ARTICLE VI
BENEFICIARY DESIGNATION
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the
Corporation in which the Participant participates.
Designation and Changing of Beneficiary; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Corporation or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Corporation's rules and procedures, in effect from time to time. Upon the
acceptance by the Corporation of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Corporation
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Corporation prior to his or her death. No
designation or change in designation of a Beneficiary shall be effective until
received and acknowledged in writing by the Corporation or its designated agent.
No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided under this Plan, if the designation is void or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s


6

--------------------------------------------------------------------------------




benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:
(a)
The Participant’s then-current spouse as of the date of the Participant’s death;
or,

(b)
If the Participant has no such surviving spouse, the executor or personal
representative of the Participant's estate.

ARTICLE VII
ADMINISTRATION
Committee; Duties. The Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan and any
factual questions, as may arise in such administration. The Committee may adopt
resolutions to clarify or resolve any ambiguous or unresolved issues that arise
under the Plan and take such other actions as it deems necessary or appropriate
for the proper administration of the Plan. Any individual who is serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be allowed to rely on information furnished by a Participant,
the Corporation, or an Affiliate.
Agents. The Committee may, from time to time, employ agents or third party
administrators and delegate to them such administrative duties as it sees fit,
and may from time to time consult with counsel who may be counsel to the
Corporation.
Binding Effect of Decisions. The Committee has the exclusive and discretionary
authority to construe and to interpret the Plan, to decide all questions of
eligibility for benefits, to determine the amount and manner of payment of such
benefits and to make any determinations that are contemplated by (or permissible
under) the terms of this Plan, and its decisions on such matters will be final
and conclusive on all parties. Any such decision or determination shall be made
in the absolute and unrestricted discretion of the Committee, even if (1) such
discretion is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Committee decides in its discretion that the applicant is entitled to them. In
the event of a review by a court, arbitrator or any other tribunal, any exercise
of the Committee’s discretionary authority shall not be disturbed unless it is
clearly shown to be arbitrary and capricious.


ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN
Amendment. The Committee may at any time amend the Plan by written instrument.
Notwithstanding the preceding sentence, no amendment shall reduce the amount
accrued in any Account prior to the date such notice of the amendment is given.


7

--------------------------------------------------------------------------------




Corporation’s Right to Terminate. The Committee reserves the right to terminate
the Plan with respect to all Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants.
However, after the Plan termination, the Accounts of such Participants shall
continue to be credited with deferrals attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Article IV. The
investment options available to Participants following the termination of the
Plan shall be comparable in number and type to those investment options
available to Participants in the Plan Year preceding the Plan Year in which the
Plan termination is effective. In addition, following a Plan termination,
Participant Accounts shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Corporation may
provide that upon termination of the Plan, all Accounts of the Participants
shall be distributed, subject to and in accordance with any rules established by
the Corporation deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).
ARTICLE IX
CLAIMS PROCEDURES
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Corporation expects to render the
benefit determination. The Committee shall notify the Claimant in writing:
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;



8

--------------------------------------------------------------------------------




(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in Section 9.3 below.

Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Board a written
request for a review of the denial of the claim. The Claimant (or the Claimant's
duly authorized representative):
(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Board, in its sole discretion, may grant.

Decision on Review. The Board shall render its decision on review promptly, and
no later than 60 days after the Board receives the Claimant’s written request
for a review of the denial of the claim. If the Board determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60 day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Board expects to render the benefit determination. In
rendering its decision, the Board shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action.

The Board has the right, but not the obligation, to confer with the Committee
concerning any appeal.


9

--------------------------------------------------------------------------------




Legal Action. A Claimant's compliance with the foregoing provisions of this
Article IX is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.
ARTICLE X
TRUST
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Corporation has established or may establish a rabbi trust in accordance with
Revenue Procedure 92‑64, to which the Corporation and any Affiliate may, in its
discretion, contribute cash or other property, including securities issued by
the Corporation, to provide for the benefit payments under the Plan (the
“Trust”).
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Participant’s Election Form shall govern the rights of a Participant to receive
distributions pursuant to the Plan. If a Participant’s Election Form could be
construed to be in contradiction of or different from the terms of the Plan, the
Plan controls. The provisions of the Trust shall govern the rights of the
Corporation, Affiliates, Participants and the creditors of the Corporation and
Affiliates to the assets transferred to the Trust. The Corporation and each
Affiliate shall at all times remain liable to carry out its obligations under
the Plan.
Distributions From the Trust. The Corporation and each Affiliate's obligations
under the Plan may be satisfied with Trust assets distributed pursuant to the
terms of the Trust, and any such distribution shall reduce the Corporation and
any Affiliate's obligations under this Plan.
ARTICLE XI
MISCELLANEOUS
Unfunded Plan. No promise hereunder shall be secured by any specific assets of
the Corporation or any Affiliate, nor shall any assets of the Corporation or its
Affiliates be designated as attributable or allocated to the satisfaction of
such promises. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Corporation and its Affiliates.
Corporation’s Liability. The Corporation’s liability for the payment of benefits
shall be defined only by the Plan. The Corporation shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable


10

--------------------------------------------------------------------------------




to a spouse as a result of a property settlement or otherwise, except as
provided in this Plan regarding domestic relations orders.
Invalidity. If any term or provision contained herein is to any extent invalid
or unenforceable, such term or provision will be reformed so that it is valid,
and such invalidity or unenforceability will not affect any other provision or
part hereof.
Governing Law. This Plan shall be governed by the laws of the State of Ohio,
without regard to the conflict of law provisions thereof.
Successors and Heirs. The Plan and any properly executed elections hereunder
shall be binding upon the Corporation, its Affiliates and Participants, and upon
any assignee or successor in interest to the Corporation or any Affiliate and
upon the heirs, legal representatives and Beneficiaries of any Participant.
Status as Shareholders. Credits to a Participant’s Account in Common Stock are
not, and do not constitute, actual shares of common stock, and no right as a
holder of shares of common stock shall devolve upon a Participant unless and
until such shares are issued to the Participant or Beneficiary.
Rights. Participation in this Plan shall not give any Director the right to
continue to serve as a member of the Board or the board of directors of any
Affiliate or any rights or interests other than as herein provided.
Use of Terms. The masculine includes the feminine and the plural includes the
singular, unless the context clearly indicates otherwise.
Statement of Accounts. Each Participant in the Plan during the immediately
preceding Plan Year shall receive a statement of his Accounts under the Plan as
of December 31 of such preceding Plan Year. Such statement shall be in a form
and contain such information as is deemed appropriate by the Committee.
Compliance with Laws. This Plan and the payment and deferral of Compensation
under this Plan are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
reporting, registration, insider trading and other securities laws) and to such
approvals by any listing agency or any regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring the securities shall, if
requested by the Corporation, provide such assurances and representations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.
Headings Not Part of Plan.     Headings and subheadings in the Plan are inserted
for reference only and are not to be considered in the construction of the Plan.


11

--------------------------------------------------------------------------------




11.13    Permitted Delays for Potential Federal Securities Laws or Other
Violations. Notwithstanding any provision of the Plan to the contrary, any
payment to a Participant under the Plan shall be delayed where the Corporation
reasonably anticipates that making such payment will violate federal securities
laws or other applicable law; provided that any payment that is delayed under
this section shall be made at the earliest date at which the Corporation
reasonably anticipates that the making of the payment will not cause a violation
of Federal securities laws or other applicable law.
ARTICLE XII
CODE SECTION 409A
Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, all provisions in this document shall be interpreted, to the extent
possible, to be in compliance with Code Section 409A. However, in the event any
provision of this Plan is determined to not be in compliance with Code Section
409A and any guidance promulgated thereunder, such provision shall be null and
void to the extent of such noncompliance. Nothing in this Plan shall be
construed as an entitlement to or guarantee of any particular tax treatment for
any Participant, and none of the Corporation, any of its Affiliates, the Board
or the Committee shall have any liability with respect to any failure to comply
with the requirements of Code Section 409A.
Payments Upon Income Inclusion Under Code Section 409A. Notwithstanding anything
to the contrary contained herein, the Corporation may accelerate the time or
schedule of a distribution to a Participant at any time the Plan fails to meet
the requirements of Code Section 409A. Such distribution may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Code Section 409A.
Correction of Code Section 409A Compliance Errors. If the Corporation
unintentionally fails to operate this Plan or follow the terms of this Plan in
such a way that is not compliant with Code Section 409A, the Corporation may
take any steps necessary to correct the error, as provided in Internal Revenue
Service guidance for correcting operational and document errors, or other
applicable guidance.
This Plan shall become effective on the October 17, 2017 effective date by
reason of the signature of the authorized officer of the Corporation below.


HUNTINGTON BANCSHARES INCORPORATED




By:    _____________________


Its:    _____________________


Dated:    _____________________
COLUMBUS/1858415v.2


12